Citation Nr: 0902678	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic non-
specific dermatitis, currently evaluated as 10 percent 
disabling.
 
3.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In pertinent part of that decision, the RO 
denied entitlement to increased ratings for bilateral pes 
planus, and chronic non-specific dermatitis; and increased 
the assigned rating for allergic rhinitis from zero to 10 
percent, effective January 28, 2004.  The veteran perfected 
an appeal as to the denials, and as to the 10 percent rating 
assigned for the service-connected allergic rhinitis.

During a March 2007 Travel Board hearing, the veteran 
testified before the undersigned.  His testimony indicated 
that the veteran was raising claims for an increased rating 
for right eye nevis and lattice degeneration and for service 
connection for gout as related to his service-connected 
bilateral pes planus.  In January 2008, the Board referred 
these matters to the RO for appropriate action.  Review of 
the claims file does not reflect that these matters have been 
addressed by the RO.  Therefore, they are now again referred 
to the RO for appropriate action.

In January 2008, the Board remanded the case as to the claims 
on appeal as shown in the issues on page one above, and as to 
a perfected claim on appeal of entitlement to service 
connection for chronic multifactorial headaches syndrome.  
Subsequently, in a September 2008 rating decision the RO 
granted service connection for the headaches disability, 
which is therefore no longer before the Board on appeal.

The issue of entitlement to an increased rating for allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by pain in each foot, 
without marked pronation, marked inward displacement, or 
severe spasm of the Achilles tendon; the foot disability is 
not productive of pronounced bilateral flatfoot.

2.  Chronic non-specific dermatitis involves less than one 
percent of total body surface, or of total exposed skin; the 
forehead and nasal lesions are only mildly disfiguring with 
no gross distortion or asymmetry, and are not productive of 
two characteristics of disfigurement or with visible or 
palpable tissue loss; the condition does not exceed 12 square 
inches, and it does not limit function of an affected part.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5276 
(2008).

2.  The criteria for a disability rating in excess of 10 
percent for chronic non-specific dermatitis are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7800, 7801, 7805, 7806, 7813, (2008).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in April 2004, March 2006 and January 2008, as well as 
in a November 2005 statement of the case and supplemental 
statements of the case in May 2006 and September 2008.  These 
documents provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for increased ratings regarding his service-connected 
disorders on appeal.  The RO has provided adequate notice of 
how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a September 2008 supplemental 
statement of the case.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for pes planus and skin conditions 
and the reports of examinations, including a VA examination 
as recently as August 2008.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

II. Legal Criteria
 
The veteran claims entitlement to increased disability 
ratings for his service-connected bilateral pes planus, and 
chronic non-specific dermatitis. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In deciding this case, the Board has considered the 
possibility that different ratings may be warranted for 
different time periods.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

With respect to the musculoskeletal system, functional 
impairment is based on lack of usefulness and may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Factual Background and Analysis

In connection with the current appeal, the Board has reviewed 
and considered all of the medical evidence associated with 
the claims file.  That evidence includes VA and private 
treatment records and VA examination reports, dated from the 
1990s to August 2008.  The most probative evidence regarding 
the service-connected disabilities on appeal is contained in 
the most recent set of VA examinations of August 2008.  The 
probative evidence material to the decision here, including 
the most recent VA examination reports, is discussed in the 
sections below.

A.  Bilateral Pes Planus

The report of an August 2008 VA examination of the feet shows 
that the veteran reported complaints of a long-standing 
history of bilateral foot pain in the soles and arches of the 
feet with pes planus.  The veteran reported that he had pain 
all the time and that it was worse with standing or walking 
long periods.  The veteran reported that he treated the 
symptoms with occasional Tylenol or aspirin.  The veteran 
reported he had no incapacitating flares, but the feet hurt 
all the time.  He had not missed any work due to flare-up or 
incapacitation; and did not use any crutches, brace, cane or 
corrective shoes.  

On examination, the feet were symmetrical in appearance and 
function.  There was no visible arch, no pronation or 
abduction, and weight bearing was normal.  The Achilles 
tendon alignment was normal, and not tender or painful to 
manipulation.  There was a mild tenderness to palpation along 
the plantar fascia bilaterally.  There was no pain on 
manipulation of the midfoot, and no midfoot misalignment or 
callous or uneven wear of the shoes.  There was no edema, 
instability, or weakness. There was tenderness of the plantar 
fascia.  The veteran walked with a gingerly gait, in a way to 
avoid  cramping foot pain.  There were no callosities, 
breakdown, or unusual shoe wear pattern to indicate abnormal 
weight bearing.  There was no skin or vascular changes found.  
The Achilles tendon was normal in alignment.   

The veteran did have bilateral hallux valgus deformity, but 
the examiner opined that this was not found to be a part of 
the service-connected disability.  There was 15 degrees of 
abduction, and no override.  The veteran had gouty arthritis 
and had had several episodes of podagra, which the examiner 
opined to be likely related to the hallux valgus.  

X-ray examination of both feet showed that the right foot had 
a pes planus condition; and the left foot showed a pes planus 
condition, with no fracture or dislocation, no arthritis, and 
no other findings.  

The report contains a diagnosis of bilateral pes planus, 
moderate, with weight bearing line over the great toe; no 
Achilles or midfoot mal-alignment; no characteristic 
callosities, with pain on use of the feet.

Service connection is in effect for the diagnosed bilateral 
pes planus, which is currently evaluated as 30 percent 
disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Diagnostic Code 5276 is the code applicable to evaluation of 
pes planus.  Therefore, evaluation under that code is the 
most appropriate for evaluating the veteran's diagnosed 
bilateral pes planus.  

Under Diagnostic Code 5276, the applicable rating criteria  
provide that in the case of bilateral (both foot) 
involvement, as here, a 30 percent disability rating is 
assignable for severe acquired flatfoot; with objective 
evidence of marked deformity (pronation, abduction, 
etcetera), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.

Under that Diagnostic Code, the applicable rating criteria  
provide that for unilateral (one foot) involvement, a 30 
percent disability rating is assignable for pronounced 
bilateral pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.
 
The maximum rating under Diagnostic Code 5276 is 50 percent, 
which is warranted for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances. Id.

In this case the competent medical evidence, as reflected in 
the most recent VA examination report, shows that the 
examiner found the veteran's bilateral pes planus to be 
moderate in severity.  None of the remainder of the medical 
records contains any evidence to show that the veteran's 
bilateral pes planus approximates criteria so as to warrant a 
disability rating in excess of 30 percent.  That is there is 
no evidence that the condition is productive of pronounced 
bilateral pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

There is evidence of hallux valgus; however, that condition 
has not been shown to be related to the service connected 
bilateral pes planus. Therefore, a separate rating for that 
condition under 38 C.F.R. § 4.72, Diagnostic Code 5280 is not 
warranted.  
Moreover, as reflected in the most recent VA examination 
report, there is no evidence of service-connected hammertoes, 
or pes cavus, so as to warrant evaluation under 38 C.F.R. § 
4.72, Diagnostic Codes 5282 or 5278, respectively.

The Board also concludes that at this time there is not a 
medical and factual basis on which to conclude that there is 
functional loss due to pain associated with the left 
bilateral pes planus that is sufficient to warrant any 
additional rating for the service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is no 
indication of any significant decrease in range of motion or 
joint function additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use. 
There is no significant evidence of incoordination, weakened 
movement or excessive fatigability of any of the joints 
examined; or of functional loss due to pain and the pain does 
not appear to be severe.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
disability rating in excess of 30 percent for bilateral pes 
planus. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 
4.21 (2008).
 
B.  Chronic Non-Specific Dermatitis

During an April 2005 VA examination the examiner found 
numerous discrete nodule-like lesions ranging in size from a 
half to a full centimeter.  These were mainly on the 
extremities, with several of the anterior trunk, and face.  
The VA examiner in April 2005 noted that there were lesions 
of the face, and there is a photograph from that examination 
clearly showing lesions.  The examiner did not address the 
extent of disfigurement resulting from those lesions.  

The report of an August 2008 VA examination of the skin shows 
that the veteran was examined for a long-standing history of 
benign skin lesions, which have been diagnosed as prurigo 
nodularis.  The recorded medical history included the 
following findings.  There were largely asymptomatic, diffuse 
nodular lesions that began manifesting during service.  These 
have been present, waxing and waning over the years, with 
various treatments applied.  Currently the veteran applied 
aveno oatmeal bar, with some other emollient type creams, but 
the lesions were fairly static and unresponsive to treatment.  
The veteran reported that the lesions were asymptomatic 
except when he is sweaty and they get a bit itchy.  The 
veteran reported that current treatment was by way of 
continuous, daily oatmeal bar (aveno moisturizing).  This 
resulted in no side effects.  The veteran reported that he 
had no systemic symptoms such as fever or weight loss.  He 
indicated that he had no malignant neoplasms, no urticaria, 
primary cutaneous vasculitis, or erythema multiforme; and he 
had no debilitating episodes. 

On examination, the lesions were quite discrete.  They were 
typical for prurigo nodularis, in that they were round or 
oval, nodular raised areas, of various sizes.  The most 
prominent lesions were .5 to 1 centimeter in diameter, with 1 
to 2 millimeter raised surface.  There were 15 of these, 
located on the two lower limbs, in the perineum (one anterior 
groin, one on buttock), on the upper arms and forearms, on 
the dorsum of hands, on the upper back, and two lesions on 
the face. 

Of those of the face, one is at the right aspect of the 
forehead 3 millimeters round and 3 millimeters raised; and 
one on the tip of the nose that was round, .5 centimeter in 
diameter and was flat, and hypopigmented and of normal 
texture.  This was not raised or depressed; and not adherent 
to underlying tissue, nontender, and was not indurated or 
inflexible.  

The other lesions were scattered throughout the same 
distribution but absent on the face.  These were only 1-3 MM 
in diameter and were not raised. They were faintly 
discernible.  All of the lesions were dry, not inflamed, not 
scarred, not with any constriction, non-pruritic at present, 
and nontender.  There was no drainage or infection, and no 
affect on function.

The examiner determined that the total body surface area of 
skin involving the lesions was one percent or less.  There 
were only five lesions on exposed skin: the two on the face, 
two on the dorsum of the right hand, and one on the dorsum of 
the left hand.  The examiner determined that the total 
exposed skin involved was less than one percent.  The 
examiner opined that as to disfigurement, the forehead and 
nasal lesions were easily discernible even on casual glance, 
and were only mildly disfiguring; with characteristics as 
described above, and no gross distortion.  The report 
concludes with a diagnosis of prurigo nodularis. 

Service connection is in effect for chronic non-specific 
dermatitis, which is currently evaluated as 10 percent 
disabling, under 38 C.F.R. § 4.118, Diagnostic Code 7813.  
Under that Diagnostic Code, the applicable rating criteria 
provide that dermatophytosis is to be rated as disfigurement 
of the head, face, or neck (under Diagnostic Code 7800); as 
scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or as dermatitis (under Code 7806) depending upon the 
predominant disability.

Review of the rating actions show that pursuant to Diagnostic 
Code 7813, the RO has evaluated the chronic non-specific 
dermatitis under criteria of Diagnostic Code 7806, for 
dermatitis or eczema.  Review of the clinical record reflects 
that the veteran's chronic non-specific dermatitis is most 
appropriately evaluated as dermatitis under Diagnostic Code 
7806.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806,  a 10 percent 
rating is warranted if the condition results in at least 5 
percent, but less than 20 percent, of the entire body 
affected, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or, if intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than 6 weeks during the 
past 12-month period.

A 30 percent rating requires involvement of 20 to 40 percent 
of the entire body or of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires involvement of more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, Code 
7806.

On review, the Board finds that a 30 percent rating is not 
warranted for dermatitis under Diagnostic Code 7806 because 
the veteran's chronic non-specific dermatitis has not been 
treated with systemic therapy or other immunosuppressive 
drugs, and the lesions do not cover 20 to 40 percent of the 
entire body or exposed area affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

Furthermore, even on consideration under other diagnostic 
criteria provided under Diagnostic Code 7813, the condition 
of the veteran's chronic non-specific dermatitis would not 
meet criteria for a disability rating in excess of 10 percent 
for disfigurement of the head, face, or neck, under 
Diagnostic Code 7800; or for scars, under Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805.  

First, there is no evidence of disfigurement of the head, 
face, or neck to such extent as to warrant a disability 
rating in excess of 10 percent under Diagnostic Code 7800.  
In evaluating the skin condition under that code, it is 
important to consider the extent of disfigurement in terms of 
elements of disfigurement described in the code and Note 1 
following Diagnostic Code 7800.  Note 1 lists eight 
characteristics of disfigurement to be used in evaluating the 
disability under Diagnostic Code 7800. 

The evidence does not show that the service-connected skin 
condition meets or approximates the criteria for a 30 percent 
rating: The service-connected skin disorder is not productive 
of disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  

There were only two very small lesions on the face (one at 
the right aspect of the forehead 3 millimeter round and 3 
millimeter raised; and one on the tip of the nose that was 
round, .5 centimeter in diameter and is flat, and is 
hypopigmented, and of normal texture.  Though the forehead 
and nasal lesions were easily discernible, the examiner 
opined that these were only mildly disfiguring; with no gross 
distortion.  Further, these lesions do not constitute "two 
or three characteristics of disfigurement" as such 
characteristics are defined by VA.  See Note 1 following 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Also, the evidence does not show that the skin disability 
meets criteria that would warrant a rating greater than 10 
percent under other relevant diagnostic codes for  rating 
skin (scar) conditions (for such codes providing a rating in 
excess of 10 percent (38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803 and 7804 do not)).  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805.  The skin condition does not 
cover an area exceeding 12 square inches, and does not limit 
function of an affected part.  Id. Therefore, a rating 
greater than 10 percent for chronic non-specific dermatitis 
is not warranted under those codes. 

In sum, for the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
disability rating in excess of 30 percent for bilateral pes 
planus. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 
4.21 (2008).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for chronic non-specific dermatitis, is denied.  


REMAND

In October 2008 the veteran submitted additional evidence 
pertaining to treatment of his allergic rhinitis including 
private treatment records dated in 2008.  The RO has not 
considered this evidence in connection with the veteran's 
claim of entitlement to an increased rating for allergic 
rhinitis. 

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The veteran has not waived his right 
to preliminary review by the RO. See 38 C.F.R. § 20.1304(c) 
(2008).  

As such, the appeal must also be remanded for the evidence to 
be reviewed by the RO and for the issuance of a supplemental 
statement of the case (SSOC).  Id; Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the appellant's 
claim of entitlement to an increased 
disability rating for allergic rhinitis in 
light of the additional evidence obtained 
and added to the record since the 
September 2008 supplemental statement of 
the case.  If the claim is not granted to 
the veteran's satisfaction, send him a 
supplemental statement of the case and 
give him the appropriate time to respond 
to it before returning the case to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


